Citation Nr: 1401314	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-32 926	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss in the left ear.

2. Entitlement to an increased (compensable) disability rating for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2008, the Veteran appeared at a Travel Board hearing at the RO.  A transcript of that hearing is in the claims file.

This case was previously before the Board in February 2009, February 2011, and April 2012, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is not shown to have been caused by his military service.

2.  Throughout the appeals period, the Veteran's right ear hearing loss has been manifested by average pure tone thresholds no greater than 60 and speech discrimination scores higher than 80 percent; symptomatology consistent with a Roman numeral X on Table VI has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss in the left ear have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a compensable disability rating for hearing loss in the right ear have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in June 2006 and August 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in January 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the service treatment records, VA records, and records from private providers.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran has been afforded multiple VA examinations including the most recent in January 2013.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic diseases of the nervous system, including sensorineural hearing loss, if it is manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran testified at an August 2008 hearing before the undersigned with respect to his hearing loss.  He was receiving treatment through VA for hearing loss and had been provided a hearing aid for the right ear.  His right ear was impaired to the point that he needed to use his left ear to communicate on the telephone.

The Veteran asserts that he has hearing loss in his left ear which impairs his ability to carry on conversations as well as many other aspects of his life.  While the Veteran is competent to provide evidence regarding symptoms he has experienced, such as a subjective loss of hearing acuity, he is not considered competent to offer an opinion as to whether he has hearing loss which meets the strict medical and scientific definitions incorporated in 38 C.F.R. § 3.385.  Instead, a specific audiometric evaluation is needed to determine if the mechanical pure tone thresholds are met.  The Board therefore is bound by the applicable law and regulations to mechanically apply the rating schedule to the numeric designations from audiometric test results without regard to the information provided by the Veteran in his statements.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013). 

The Veteran has been afforded multiple hearing tests and audiometric evaluations during the course of the appeal, including in April 2006, January 2007, February 2008, April 2008, July 2008, November 2009, August 2010, September 2010, April 2012, and January 2013.  In addition, he had private audiological examinations in August 2005 and August 2011.  On all of these occasions, the Veteran's pure tone thresholds at 500, 1000, 2000, and 3000 Hertz have been 25 decibels or less, and the threshold at 4000 Hertz has been nor more than 35 decibels.  While this does reflect high-frequency sensorineural decreased hearing acuity, it does not meet the VA standard of 38 C.F.R. § 3.385 for hearing loss disability.

The April 2012 and January 2013 VA examination reports, however, both indicate that the Veteran's speech discrimination scores were 84 percent.  This result is sufficient to meet the VA definition of hearing loss under 38 C.F.R. § 3.385, especially when considered along with the 35 decibel pure tone threshold at 4000 Hertz.  With hearing loss disability in the left ear for VA purposes established, the remaining question is whether this disability is attributable to the Veteran's service.

The only competent medical evidence with respect to the question of causation of the Veteran's left ear hearing loss is the January 2013 VA examination and opinion.  After diagnosing sensorineural hearing loss in the frequency range of 500 to 4000 Hertz, the examiner stated that based on the evidence of record the Veteran's left ear hearing loss was less likely than not the result of his military noise exposure.  Specifically, the examiner noted that two hearing examinations in service showed mild hearing loss but other examinations in service and since service had shown normal hearing.  Indeed as late as July 1993 the Veteran's left ear hearing acuity was normal on audiometric testing.  There was no evidence of acoustic trauma or hearing loss in the left ear due to military service, but the Veteran did report exposure to noise from mail sorting machines as a postal worker.  As a result, the examiner felt that the Veteran's hearing loss was more likely impacted by civilian noise exposure, presbycusis (age-related hearing loss) or another etiology other than military noise exposure.

Inasmuch as the April 2012 and January 2013 VA examination reports are the only evidence of hearing loss for VA purposes, despite the fact that the Veteran has a long history of right ear hearing loss disability since service, the long time period before a qualifying left ear disability is relevant.  Indeed, this history is more than merely a history of no affirmatively demonstrated disability; rather, it is one in which repeated audiometric testing over nearly 20 years demonstrated a definitive lack of disability.  Coupled with the VA examiner's opinion and the lack of any medical evidence or opinion to the contrary, the Board finds that the Veteran's hearing loss disability is not due to his military service.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b). 

Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran is currently rated as noncompensably (0 percent) disabled for the hearing loss disability in his right ear.  In May 2006, he filed a claim for an increased disability rating.

In August 2008 the Veteran appeared and offered testimony at a hearing before the undersigned.  At that time he testified that he was receiving treatment for hearing loss through the VA Medical Center, which included a hearing aid for his right ear.  He described effects of the disability on his daily life, including a general sense of missing out on a lot of things, needing to have the television or radio turned extremely loud, and being unable to hear things including the ringing of the telephone.  He testified that his mother had expressed concern that if he was asleep and the house caught fire he would not be able to hear the alarm.

Under the Rating Schedule, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  In cases such as this one, when service connection has been granted for hearing loss disability of only one ear, the non-service connected ear is assigned a Roman numeral designation of I.  38 C.F.R. § 4.85(f).  An exception to this rule is when there is compensable hearing impairment in the service connected ear and the impairment in the non-service-connected ear meets the threshold requirements for hearing loss disability in 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383 (2012).  As shown below, however, there is no compensable hearing loss disability in the service-connected right ear that would warrant application of 38 C.F.R. § 3.383.

Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

In this instance the Veteran's right ear has never exhibited pure tone thresholds of 55 decibels or greater at four frequencies, or higher puretone threshold at 2000 Hertz than at 1000 Hertz.  Therefore an exceptional hearing loss as defined in 38 C.F.R. § 4.86 has not been shown.  

The Veteran's left ear hearing loss is not service-connected.  As a result, this is considered the better ear and is assigned a Roman numeral I when using Table VII to calculate the assigned percentage of disability.  Where the better ear is at the level I, in order for a compensable (10 percent) disability rating to be assigned, the poorer ear, in this case the Veteran's right ear, would need to be at a level of Roman numeral X.  Using Table VI, Roman numeral X is assigned where the pure tone threshold average is greater than 98 and the speech discrimination score is 44 to 50 percent, where the pure tone threshold average is greater than 82 and the speech discrimination score is 36 to 42 percent, and where the pure tone threshold average is greater than 42 and the speech discrimination score is less than 35 percent.  38 C.F.R. § 4.85.

The Veteran has been afforded multiple hearing tests and audiometric evaluations during the course of the appeal, including in April 2006, January 2007, February 2008, April 2008, July 2008, November 2009, August 2010, September 2010, April 2012, and January 2013.  In addition, he had private audiological examinations in August 2005 and August 2011.  

The most severe hearing deficiency exhibited was that shown at the August 2011 private audiological examination.  At that time, his pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz were 50, 40, 44, and 80 decibels respectively, for an average of 56.2 decibels.  His speech recognition testing was shown as 80 percent.

On VA examination in April 2012, the Veteran's pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz were 45, 30, 45, and 75 decibels respectively, for an average of 49 decibels.  His speech discrimination score was 84 percent.  At the VA examination, the Veteran did not report that his hearing loss had any impact on the ordinary conditions of his daily life, including the ability to work.

Although the hearing acuity in the Veteran's left ear has fluctuated somewhat during the appeals period, he has never exhibited average pure tone thresholds greater than 60 or speech discrimination scores lower than 80 percent.  As such, his hearing acuity has never reached the equivalent of Roman numeral X as needed for a higher (compensable) disability rating for his right ear hearing loss.

The Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.  In this regard, the January 2013 VA examination report included a statement by the examiner that the Veteran's right ear hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  Thus, the January 2013 examination report is deemed to have been adequately responsive to Martinak.  Also, at the August 2008 hearing, the Veteran described the impact on his life as requiring a higher volume on his television and radio, difficulty using the telephone, and generally missing out on things.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and the schedular rating fails to establish entitlement to a compensable rating here, as discussed above.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, namely difficulty hearing in the right ear, with attendant need for increased volume of electronic devices and difficulty conversing including on the telephone.  The criteria also provide for higher ratings for more severe symptoms.  As such, neither of the two primary elements of Thun has been met and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for hearing loss in the left ear is denied.

Entitlement to a compensable disability rating for hearing loss in the right ear is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


